DETAILED ACTION
	Claims 1-13 are pending.
	Election/Restrictions
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Because no traversal was made in applicant’s response, the election is deemed to be made without traverse in the reply filed on 11-18-2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-3, 6, 8, 9 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda (WO 2016-158997) in view of Nakabayashi et al. (US 2013/0199828).
	Regarding claims 1, 2, 6, 9 Maeda teaches a secondary battery having an exterior covering that is chemically resistant comprising a metal foil with a fluoropolymer layer on the metal (pp. 1-3).  Maeda 
	Regarding claim 3, the Maeda combination teaches that the ptfe layer is thermally bonded at 360°C (Nakabayashi par. 66).
	Regarding claim 8, The Maeda combination does not specifically teach the peel strength of the coating.  However, Nakabayashi teaches that having a high peel strength prevents delamination (par. 13-14, 34).  Therefore, it would have been obvious to one of ordinary skill in the art to optimize the peel strength of the Maeda combination because Nakabayashi teaches that increasing the peel strength prevents layer delamination.
 
Allowable Subject Matter
Claims 4, 5, 7, 10, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/Primary Examiner, Art Unit 1729